Brown, J.,
concurs insofar as the order is affirmed, but dissents and votes to reverse the judgments, on the facts, and to dismiss the indictment, with the following memorandum: While I agree that the defendants’ CPL 440.10 application was properly denied, my doubt as to the guilt of the defendants persists. The factual "inconsistencies, discrepancies and deficiencies in the prosecution’s case” upon which that doubt was, and continues to be, based are set forth in my dissent filed when the case was previously before this court (see, People v Bleakley, 125 AD2d 687, 694 [Brown, J., dissenting], revd 69 NY2d 490). Accordingly, I reiterate my vote to reverse the judgments of conviction and to dismiss the indictment herein.